Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 TEL: (212) 735-3000 FAX: (212) 735-2000 www.skadden.com November 30, 2009 VIA ELECTRONIC TRANSMISSION Daniel F. Duchovny, Esq. Special Counsel Office of Mergers and Acquisitions Division of Corporation Finance Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549-3628 Re: Presidential Life Corporation Schedule 13D Filed February 17, 2009 by Herbert Kurz File No. 005-31681 Revised Preliminary Proxy Statement on Schedule 14A Filed November 20, 2009 by Herbert Kurz File No. 000-05486 Dear Mr. Duchovny: On behalf of our client, Herbert Kurz (“Mr. Kurz”), we are responding to the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) set forth in the letter dated November 25, 2009 (the “Comment Letter”) with respect to Mr. Kurz’s solicitation of written consents from the stockholders of Presidential Life Corporation (“Presidential Life” or the “Company”) to, among other things, remove, without cause, all members of the Board of Directors of Presidential Life (the “Board”) other than Mr. Kurz and elect a slate of nominees selected by Mr. Kurz to the Board. Mr. Kurz’s revised preliminary consent solicitation statement (the “Second Revised Preliminary Statement”) is being filed with the Commission in accordance with the provisions of Rule 14a-6(h) of Regulation 14A and Rule 310 of Regulation S-T. Set forth below are Mr. Kurz’s responses to the Comment Letter.For ease of reference, we reproduce below the comments, and include under each comment Mr.
